1                                   UNITED STATES DISTRICT COURT
2                                          DISTRICT OF NEVADA
3                                                     ***
4     MICHAEL RULE                                          Case No. 2:17-cv-01845-RFB-EJY
5                     Plaintiff,                                              ORDER
              v.
6
      SONYA, et al.,
7
                      Defendants.
8

9            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

10   by a person in the custody of the Nevada Department of Corrections. Plaintiff has submitted an

11   application to proceed in forma pauperis. (ECF No. 1). Based on the financial information

12   provided, the Court finds that Plaintiff is unable to prepay the full filing fee in this matter.

13           The Court imposed a 90-day stay on June 7, 2019, and the Court entered a subsequent order

14   in which the parties were assigned to mediation by a court-appointed mediator. (ECF No. 19, 22).

15   The Office of the Attorney General has filed a status report indicating that settlement has not been

16   reached and informing the Court of its intent to proceed with this action. (ECF No. 24).

17           For the foregoing reasons, IT IS ORDERED that:

18           1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is GRANTED.

19   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

20   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

21           2.      The movant herein is permitted to maintain this action to conclusion without the

22   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

23   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

24   of subpoenas at government expense.

25           3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

26   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

27   month’s deposits to Plaintiff’s account (Michael Rule, # 96804), in the months that the account

28   exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

                                                        1
1    Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk

2    of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services

3    for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

4           4.      The Clerk of the Court shall electronically SERVE a copy of this order and a copy

5    of Plaintiff’s first amended complaint (ECF No. 15) on the Office of the Attorney General of the

6    State of Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This

7    does not indicate acceptance of service.

8           5.      Service must be perfected within ninety (90) days from the date of this order

9    pursuant to Fed. R. Civ. P. 4(m).

10          6.      Subject to the findings of the screening order (ECF No. 19), within twenty-one (21)

11   days of the date of entry of this order, the Attorney General’s Office shall file a notice advising

12   the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the

13   names of the defendants for whom it does not accept service, and (c) the names of the defendants

14   for whom it is filing the last-known-address information under seal. As to any of the named

15   defendants for whom the Attorney General’s Office cannot accept service, the Office shall file,

16   under seal, but shall not serve the inmate Plaintiff the last known address(es) of those defendant(s)

17   for whom it has such information. If the last known address of the defendant(s) is a post office

18   box, the Attorney General's Office shall attempt to obtain and provide the last known physical

19   address(es).

20          7.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

21   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

22   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

23   has not provided last-known-address information, Plaintiff shall provide the full name and address

24   for the defendant(s).

25          8.      If the Attorney General accepts service of process for any named defendant(s), such

26   defendant(s) shall file and serve an answer or other response to the complaint within sixty (60)

27   days from the date of this order.

28

                                                      2
1           9.      Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has been

2    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other document

3    submitted for consideration by the Court. Plaintiff shall include with the original document

4    submitted for filing a certificate stating the date that a true and correct copy of the document was

5    mailed or electronically filed to the defendants or counsel for the defendants. If counsel has

6    entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in the

7    notice of appearance, at the physical or electronic address stated therein. The Court may disregard

8    any document received by a district judge or magistrate judge which has not been filed with the

9    Clerk, and any document received by a district judge, magistrate judge, or the Clerk which fails to

10   include a certificate showing proper service.

11          10.     This case is no longer stayed.

12
            DATED THIS 9th day of September, 2019.
13

14

15

16                                                   UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                       3
